internal_revenue_service number release date index number 468a ---------------------------------- ------------------------------------------------------------- --------------------------- -------------------------- -------------------------------- department of the treasury washington dc person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b06 - plr-143472-09 date date legend parent company a company b ------------------------------- ------------------------ -------------------------------------------------- ------------------------ ---------------------------------------------------------------------- ------------------------ company c ------------------------------------------------------------ ----------------------------------------------- taxpayer ------------------------------------------------------------ ----------------------------------------- state a plant location commission a commission b a ------------- ---------------------------------- ------------------------------------ ------------------------------------------- ----------------------------------------------------- ------ plr-143472-09 director --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- dear -------------------- this letter responds to your request for private_letter_ruling dated date you requested that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the restructuring discussed below facts taxpayer has represented the following facts and information relating to the ruling_request parent a corporation organized in state a is the parent of an affiliated_group of subsidiary corporations taxpayer also organized in state a is wholly-owned by parent and is a member of the affiliated_group company a a corporation formed in state a is wholly-owned by parent and is also a member of the affiliated_group company b a limited_liability_company llc organized under the laws of state a and wholly-owned by company a has elected to be treated as a corporation for federal_income_tax purposes company c an llc disregarded for federal_income_tax purposes is wholly-owned by company b company b through the disregarded company c is the owner of plant plant is a nuclear power plant located at location company b through and including the disregarded company c is subject_to the jurisdiction of commission a with regard to the operation and maintenance of plant and to the jurisdiction of commission b with regard to the rates charged to wholesale customers for electricity produced by plant company b through and including the disregarded company c maintains a nuclear decommissioning trust that is qualified under sec_468a qdt with respect to plant parent will undertake a series of transactions which it labels as the restructuring steps the contribution and the spin-off for the restructuring steps company b will elect to be treated as a disregarded entitly which taxpayer represents will be treated as a complete_liquidation of company b into its parent company a pursuant to sec_332 subsequently company a will convert under the laws of state a into an llc and will change its name to company a llc company a llc will elect to be disregarded for federal tax purposes and will be wholly-owned by parent taxpayer represents that the conversion of company a will be treated as a complete_liquidation of company a into plr-143472-09 parent pursuant to sec_332 as a result of these transactions plant as well as its qdt will be owned for federal tax purposes by parent following the restructuring steps described above parent will contribute company a llc to taxpayer in exchange solely for common_stock and securities of taxpayer in a transaction represented by taxpayer to be under sec_361 and sec_368 as a result of this contribution plant as well as its qdt will be owned for federal tax purposes by taxpayer immediately following the transactions described above parent will commence a spin-off the form of the spin-off will be a declaration of a dividend by parent to its shareholders a pro-rata distribution of at least a of the stock of taxpayer will be made to shareholders of parent the remaining shares of taxpayer will be distributed to a_trust the trustee of which is obligated to distribute these shares to shareholders of parent as set forth in the trust instruments taxpayer has requested the following rulings requested ruling the qdt will not be disqualified by reason of the restructuring transfers described above requested ruling the qdt will continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-6t of the temporary income_tax regulations after the restructuring transfers described above requested ruling the qdt will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the restructuring transfers requested ruling neither parent company a nor company b will be required to recognize gain_or_loss or take any income_or_deduction into account as a result of the transfers of the qdt as a result of the restructuring requested ruling pursuant to sec_1_468a-6t c the basis of the qdt assets will be unchanged by the transfers resulting from the restructuring requested ruling the qdt will not be disqualified by reason of the transfers resulting from the contribution to taxpayer and the spin-off described above requested ruling the qdt will continue to be treated as a qdt that satisfies the requirements of sec_468a and sec_1_468a-6t of the temporary income plr-143472-09 tax regulations after the transfers resulting from the contribution to taxpayer and the spin-off described above requested ruling the qdt will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfers resulting from the contribution to taxpayer and the spin-off described above requested ruling neither parent nor taxpayer will be required to recognize any gain_or_loss or take any income_or_deduction into account as a result of the transfers of the qdt as a result of the contribution to taxpayer or the spin-off described above requested ruling pursuant to sec_1_468a-6t c the basis of the qdt’s assets will be unchanged as a result of the transfers resulting from the contribution to taxpayer and the spin-off described above law and analysis sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund sec_468a provides that any amount distributed from a qualified nuclear decommissioning fund during any taxable_year is includible in the taxable_income of the taxpayer for that year sec_468a provides that in addition to contributions to a qualified nuclear decommissioning fund that are deductible under sec_468a there is allowable as a deduction the amount of nuclear decommissioning costs with respect to which economic_performance occurs within the meaning of sec_461 during the taxable_year nuclear decommissioning costs are defined in sec_1_468a-1t b as all otherwise deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant that has permanently ceased the production of electric energy this term includes all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses such term does not include otherwise deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of public law an expense is considered otherwise deductible for purposes of sec_1_468a-1t b if it would be deductible under chapter of the code without regard to sec_280b plr-143472-09 sec_468a provides that for purposes of sec_4951 a qualified nuclear decommissioning fund is treated as a_trust described in sec_501 sec_1_468a-1t b provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5t sec_1_468a-5t a sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5t a iii provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1_468a-6t provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met for purposes of sec_1_468a-6t a nuclear power plant includes a plant that previously qualified as a nuclear power plant and that has permanently ceased to produce electricity sec_1_468a-6t b provides that sec_1_468a-6t applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant in connection with the disposition either- i the transferee acquires part or all of the transferor’s qualifying interest in the plant and a proportionate amount of the assets of the transferor’s fund is transferred to a fund of the transferee or ii the transferee acquires the transferor’s entire qualifying interest in the plant and the transferor’s entire fund is transferred to the transferee and plr-143472-09 the transferee continues to satisfy the requirements of sec_1_468a-5t a iii which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6t c provides that a disposition that satisfies the requirements of sec_1_468a-6t b will have the following tax consequences at the time it occurs neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6t f the service may treat any disposition of an interest in a nuclear power plant as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a conclusions based on the information submitted by taxpayer we reach the following conclusions plr-143472-09 ruling the qdt will not be disqualified by reason of the restructuring transfers described above ruling the qdt will continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-6t of the temporary income_tax regulations after the restructuring transfers described above ruling the qdt will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the restructuring transfers ruling neither parent company a nor company b will be required to recognize gain_or_loss or take any income_or_deduction into account as a result of the transfers of the qdt as a result of the restructuring ruling pursuant to sec_1_468a-6t c the basis of the qdt assets will be unchanged by the transfers resulting from the restructuring ruling the qdt will not be disqualified by reason of the transfers resulting from the contribution to taxpayer and the spin-off described above ruling the qdt will continue to be treated as a qdt that satisfies the requirements of sec_468a and sec_1_468a-6t of the temporary income_tax regulations after the transfers resulting from the contribution to taxpayer and the spin-off described above ruling the qdt will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfers resulting from the contribution to taxpayer and the spin-off described above ruling neither parent nor taxpayer will be required to recognize any gain_or_loss or take any income_or_deduction into account as a result of the transfers of the qdt as a result of the contribution to taxpayer or the spin-off described above ruling pursuant to sec_1_468a-6t c the basis of the qdt’s assets will be unchanged as a result of the transfers resulting from the contribution to taxpayer and the spin-off described above while it owns a qualified_interest in plant taxpayer is eligible to maintain the qualified nuclear decommissioning fund except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular we express no opinion on the tax results of either the restructuring plr-143472-09 contribution or spinoff described above under any section of the code other than sec_468a this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter_ruling to director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
